DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5 were previously pending and subject to a final office action mailed 03/25/2020. Claim 1 was amended; no claim was cancelled or added in a reply filed 09/25/2020. Therefore claims 1-5 are currently pending and subject to the non-final office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
 		Response to Arguments
Applicant’s arguments, see remarks p. 6, filed 09/25/2020, with respect to objections have been fully considered and are persuasive.  The objections of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks p. 6, filed 09/25/2020, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejections of claims 1-5 have been withdrawn. 
Applicant's arguments filed 09/25/2020 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because they do not describe well-understood, routine and conventional activity (remarks p. 7). Examiner respectfully disagrees.
As stated in the office action dated 03/25/2020, the claims are directed to the abstract idea that covers a method of organizing a human activity. That is, the method allows commercial or legal interactions (including agreements in the form of contracts, legal obligations; sales activities or behavior and business relations) and managing relationships between people. 
The additional elements of a computer program for use with a computer having a memory does not integrate the abstract idea into a practical application because this additional element is recited at a high level of generality which merely amounts to applying the judicial exception into a computer environment (i.e. receive, process, and transmit data). MPEP 2106.05(d)II discloses that receiving, processing and transmitting data is a well understood, routine and conventional activity. Therefore, the claims are not patent eligible. 
Furthermore, Applicant argues that claim 1 is patent eligible because it presents a solution to providing the data flow, communication and market that FERC order 2222 only recently ordered to be established and comprised or ordered methods steps to facilitate resolution of data gaps in communication and coordination for distributed energy resource utilization and market participation (remarks p. 7). Examiner respectfully disagrees. 
Examiner respectfully notes that Novelty of an abstract idea does not affect whether a claim is patent eligible (please see MPEP 2106.04 “the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”). Therefore, the fact that the claims is a solution addressing a newly issued order does not make it less well-understood, routine and conventional. As stated above, the claims are still directed to an abstract idea and the computer elements are simply instructions to apply the exception into a computer environment and nothing more. Therefore, the claims are not patent eligible. 
Applicant further argues that the claims include additional elements that are sufficient to amount to significantly more because they relate to creating real time adjustable schedules for particular uses in a reliable and economically beneficial manner (remarks p. 8). Examiner respectfully disagrees. 
As stated above, the claims are directed to an abstract idea that covers organizing human activity. The additional computer elements are recited at a high level of generality to amount to mere instructions of applying the abstract idea on a computer environment and nothing more. 
Applicant further argues that the factual determination that an element represents well-understood, routine and conventional activity must be made because these unconventional, technical claimed features of the present application have not been, “proven by clear and convincing evidence” (remarks p. 8). Examiner respectfully disagrees. 
Examiner respectfully notes that “Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. During the evaluation of the additional element in step 2B, factual evidence needs to be presented to show that the additional elements is well-understood, routine and conventional”. However, in the final office action dated 03/25/2020, Examiner categorized the additional element as “apply it” limitation and not as an extra solution activity. As such, no factual evidence is needed in the step 2B analysis. Therefore, Examiner has met his prima facie burden and the claims are not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “Receive asset’s input data, define products and services, Validate said asset input data against the asset's capabilities and participant's contractual agreement for said products and services, Package said Asset input data together for a particular asset into a registration data file, Communicate said registration data file to an approval entity, receive the decision of said approval entity; Record the decision of said approval entity, submit by Participant of transaction schedule for approved services, Validate transaction schedule data against the participant's contractual agreement for intended services and grid conditions to accommodate said transaction schedule, Create Schedules for conventional generation, storage, and various dispatchable demand-side generation and storage resources, Format dispatch schedule information for a particular use, and Send dispatch schedules to impacted systems and the participant”
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim only recites a computer program for use with a computer having a memory. However, these additional elements do not integrate the abstract idea into a practical applications because these additional elements are recited at a high level of generality which merely amounts to applying the judicial exception into a computer environment (i.e. receive, process and transmit data).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (encryption enabling software is utilized to protect messages is recited at a high level of generality which amounts to mere instructions to apply the exception on a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a “system operator” and “discrete data packet” are recited at a high level of generality which amounts to mere instructions to apply the exception on a computer environment) or providing significantly more limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628